--------------------------------------------------------------------------------

Exhibit 10.1


PROMISSORY NOTE AND
SECURITY AGREEMENT




-Credit Line-
February 28, 2008

  $700,000


FOR VALUE RECEIVED, the undersigned, Bluegate Corporation and Trilliant
Technology Group, Inc. (the “Debtors”), jointly and severally promise to pay to
the order of SAI Corporation or its assigns (the “Secured Party”), at such place
as Secured Party may designate in writing, in lawful money of the United States
of America and in immediately available funds, up to the full principal amount
of $700,000.00 with interest at the rate of 15% per annum.


 Principal and interest due hereunder shall be payable on demand. Interest
payments are due and payable monthly commencing March 1, 2008 until the
outstanding principal balance is paid in full.


This note possesses a revolving or draw feature. Debtors shall be entitled to
borrow up to the full principal amount of the note from time to time during the
term of the note.   It is agreed by Debtors that in accordance with this note,
as of February 27, 2008, Secured Party has advanced the aggregate amount of
approximately $500,000.00.


The unpaid principal balance of this note at any time shall be the total amounts
loaned or advanced hereunder by the Secured Party less the amount of payments or
prepayments of principal made hereon by or for the account of Debtors.  Each
time Debtors desire to receive an advance under this note, Debtors shall deliver
a written request for advance to Secured Party.  Debtors shall give Secured
Party no fewer than one (1) business day’s notice prior to the date Debtors
request for any such advance to be made by Secured Party.   Advances hereunder
may be made by the Secured Party hereof upon request therefor from Debtors and
approval of such request by the Secured Party hereof.  Debtors covenant that all
advances shall be used for working capital and other expenditures for Debtors’
business.


Debtors shall have the right to prepay this note, in whole or in part, at any
time without penalty.


The entire unpaid principal balance of this note shall immediately become due
and payable, at the option of Secured Party, upon the occurrence of either of
the following events of default (each, and “event of Default”): (a) Failure by
Debtors to pay all interest or principal hereunder as and when the same becomes
due and payable in accordance with the terms hereof, or (b) failure by Debtors
to comply with any other covenant hereunder and such failure continues for three
(3) days after written notice of such failure.


 
1

--------------------------------------------------------------------------------

 


In the event an Event of Default specified above shall occur, Secured Party may
proceed to protect and enforce its rights by suit in equity and/or by action at
law or by other appropriate proceedings.  No delay on the part of Secured Party
in the exercise of any power or right under this note, or under any other
instrument executed pursuant thereto shall operate as a waiver thereof, nor
shall a single or partial exercise of any other power or right preclude further
exercise thereof.  Notwithstanding anything to the contrary contained herein, if
an Event of Default shall occur, all payments thereafter made hereunder shall be
applied, at the option of Secured Party, first to costs of collection, and then
to principal.


It is hereby specially agreed that if this note is placed into the hands of an
attorney for collection, or if proved, established, or collected in any court,
Debtors agree to pay to Secured Party an amount equal to all expenses incurred
in enforcing or collecting this note, including court costs and reasonable
attorneys’ fees.


Except for the notice expressly provided herein, Debtors hereby waive
presentment for payment, notice of nonpayment, demand, notice of demand,
protest, notice of protest, diligence in collection, grace and without further
notice hereby consents to renewals, extensions, or partial payments either
before or after maturity.


All agreements between Debtors and Secured Party, whether now existing or
hereafter arising and whether written or oral, are expressly limited so that in
no contingency or event whatsoever shall the amount paid, or agreed to be paid,
to Secured Party hereof for the use, forbearance, or detention of the money
advance to Debtors, or for the performance or payment on any covenant or
obligation contained herein, exceed the maximum amount permissible under
applicable federal or state law.


This note shall be governed by and construed in accordance with the laws of the
State of Texas and the United States of America, except that Chapter 346 of the
Texas Finance Code governing the rights and obligations of parties in certain
revolving charge amounts, shall not apply hereto. In the event any one or more
of the provisions contained herein shall be invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected thereby.


This note cancels and supersedes that certain Promissory Note dated November 20,
2007 between Debtor Bluegate Corporation and Secured Party with a credit line of
up to $500,000.00 with interest at the rate of 12% per annum.


Grant of Security Interest


As a condition for Secured Party to agree to lend Debtors the funds contemplated
herein, Debtors grant to Secured Party, a security interest in its property,
tangible and intangible, including but not limited to:  all accounts, now
existing or subsequently arising; all contract rights of Debtors, now existing
or subsequently arising; all accounts receivable, now existing or subsequently
arising; all chattel paper, documents, and instruments related to accounts; all
inventory, furniture, fixtures, equipment, and supplies now owned or
subsequently acquired; and the proceeds, products, and accessions of and to any
and all of the foregoing (the “Collateral”).


 
2

--------------------------------------------------------------------------------

 


This security interest is granted to secure the debt evidenced by this note and
agreement and all costs and expenses incurred by Secured Party in the collection
of the debt.


Secured Party, in its discretion, may file one or more financing statements
under the Texas Uniform Commercial Code, naming Debtors as a debtor and Secured
Party as secured party and indicating the Collateral specified in this
Promissory Note and Security Agreement.




EXECUTED on March 3, 2008.
 


BLUEGATE CORPORATION
TRILLIANT TECHNOLOGY
   
GROUP, INC.
               
By:
/s/William E. Koehler
By:
/s/ Larry Walker
 
William E. Koehler
 
Larry Walker
 
Its President and COO
 
Its President

 
 
3

--------------------------------------------------------------------------------


